DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 1/27/2022 are acknowledged and have been fully considered.  Claims 1-5 and 7-10 are now pending.  Claim 6 is canceled; claim 1 is amended; claims 8-10 are withdrawn; no claims are new.
Claims 1-5 and 7 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Knappe et al. (US 2010/0028272, of record) in view of Shinkai (JP2005239626, cited on IDS filed 4/30/2020).
Knappe et al. teaches a cosmetic agent with (a) at least one copolymer A made of at least one monomer A1 selected from acrylic acid, methacrylic acid, acrylic acid alkyl esters, and methacrylic acid alkyl esters; and at least one amphoteric monomer A2 selected from (meth)acryloylalkylbetaines of formula A2-I

    PNG
    media_image1.png
    96
    281
    media_image1.png
    Greyscale
and (meth)acryloylalkylamine oxides of formula A2-II

    PNG
    media_image2.png
    100
    225
    media_image2.png
    Greyscale
such that in formula A2-I and in formula A2-II R1 denotes H or CH3, R2 and R3, mutually independently in each case, denote optionally branched C1-10 alkyl, and n denotes an integer from 1 to 20, and
(b) at least one film-forming and/or setting amphoteric polymer B different from copolymer A (see [0009]).   Knappe et al. teaches that polymer B can be N-octyl acrylamide/acrylic acid/ tert.-butylaminoethyl methacrylate copolymer (see [0047]). Knappe et al. teaches the use of pigments in the composition (see [0349] and E20-E23).  Knappe et al. teaches styling gels (see [0405]) and teaches that the composition is temporary (see abstract).  Knappe teaches that the addition of suitable polymers to hair coloring agents allows the abrasion resistance and durability of the color to be enhanced (see [0003]).  Knappe et al. teaches “toning foams”, which include pigments (see E20-E23).
Knappe et al. does not teach a colored pigment based on mica or a coated mica.
Shinkai teaches a temporary gel hair-dye composition (see abstract).  Shinkai teaches that the composition includes a pigment having pearl gloss and/or a carbon black, (B) a gelling agent, (C) a film-forming polymer and (D) a silicone-modified polymer obtained by reacting an amino group-containing polysiloxane (see abstract).  Shinkai teaches that the pigment can be titanium mica coated with one or two or more 
Regarding claims 1, 2, and 4, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a titanium mica coated with one or two or more colored pigments selected from inorganic pigments such as carmine, conger, ultramarine, black iron oxide, red iron oxide, yellow iron oxide, chromium oxide and chromium hydroxide as taught by Shinkai in the composition of Knappe et al.  One would be motivated to do so with a reasonable expectation of success as Knappe et al. suggests the use of pigments, and Shinkai teaches that the titanium mica pigments can be successfully utilized in a similar composition in similar amounts.
Regarding claim 3, Knappe et al. teaches that copolymer A is present from 0.01 to 20 wt %, particularly preferably 0.1 to 5 wt % based on the entire agent (see [0042]).
Regarding claim 5, Knappe et al. teaches that copolymer B is contained in a quantity from 0.01 to 20 wt %, particularly preferably 1.0 to 10 wt % (see [0048]).
Regarding claim 7, Knappe et al. teaches 0.001 to 20 wt % of the direct-absorbing dyes based on the entire agent (see [0357]).

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, Knappe et al. teaches a cosmetic agent with (a) at least one copolymer A made of at least one monomer A1 selected from acrylic acid, methacrylic acid, acrylic acid alkyl esters, and methacrylic acid alkyl esters; and at least one amphoteric monomer A2 selected from (meth)acryloylalkylbetaines of formula A2-I

    PNG
    media_image1.png
    96
    281
    media_image1.png
    Greyscale
and (meth)acryloylalkylamine oxides of formula A2-II

    PNG
    media_image2.png
    100
    225
    media_image2.png
    Greyscale
such that in formula A2-I and in formula A2-II R1 denotes H or CH3, R2 and R3, mutually independently in each case, denote optionally branched C1-10 alkyl, and n denotes an integer from 1 to 20, and (b) at least one film-forming and/or setting amphoteric polymer B different from copolymer A (see [0009]).   Knappe et al. teaches that polymer B can be N-octyl acrylamide/acrylic acid/ tert.-butylaminoethyl methacrylate copolymer (see [0047]).  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Shinkai teaches a different formulation than is currently claimed, and that one of ordinary skill in the art would not look to a hair dye composition.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both references are drawn to gel compositions that are intended to be applied to the hair for a temporary effect, and Knappe teaches the addition of a pigment for hair coloring, and specifically teaches toning foams as examples.  
Applicant argues that Knappe does not teach the temporary coloration of keratin fibers.  However, Knappe teaches that the composition is temporary (see abstract), teaches that the addition of suitable polymers to hair coloring agents allows the 
  Further, the claim is drawn to a “cosmetic agent for the temporary coloration for keratine fibers”.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See also MPEP 2111.02 regarding the effects of the preamble.  In the instant case, the preamble does not structurally distinguish the claims and therefore since the prior art renders obvious the same composition, it is the examiner's position that the prior art's composition is capable of performing the intended use.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Melissa L Fisher/           Primary Examiner, Art Unit 1611